EXHIBIT 10.7 SECURED PROMISSORY NOTE Date of Issuance: $300,000 February 12, 2010 FOR VALUE RECEIVED, GEMINI MASTER FUND, LTD., a Caymans Islands corporation (the “Company”), hereby promises to pay AETHLON MEDICAL, INC. (the “Lender”), the principal sum of Three Hundred Thousand Dollars ($300,000.00) (the “Principal Amount”), plus interest calculated pursuant to Section 1 below. Unless earlier paid under the terms hereof, the principal and accrued interest shall be due and payable by the Company on demand by the Lender at any time after April 1, 2011 (the “Maturity Date”). This Secured Promissory Note (the “Promissory Note”) is issued in connection with that certain Securities Purchase Agreement between the parties hereto, dated as of the date hereof (the “Purchase Agreement”), and initially capitalized terms used but not defined herein shall have the meaning set forth in the Purchase Agreement. 1.Interest. The Company promises to pay interest to Lender at the rate of five percent (5%) per annum, simple interest, on the outstanding principal amount of this Promissory Note, which interest shall be calculated from the date of this Promissory Note, until the date on which all amounts due and payable on this Promissory Note are paid in full or this Promissory Note is otherwise cancelled (the “Payoff Date”). Interest hereunder shall be paid on a monthly basis, commencing on the 15th date of the month following the month of issuance of this Promissory Note. All accrued and unpaid interest shall be due and payable on the Payoff Date. All computations of interest shall be made on the basis of a year of 365 or 366 days, as the case may be, for the actual number of days (including the first day but excluding the last day) occurring in the period for which such interest is payable. Nothing contained in this Promissory Note shall require the Company at any time to pay interest at a rate exceeding the maximum rate allowable under applicable law and any payments in excess of such maximum shall be refunded to the Company or credited to reduce the principal amount hereunder. 2.Payment. All payments shall be made in lawful money of the United States of America at the principal office of the Company, or at such other place as the holder hereof may from time to time designate in writing to the Company. Payment shall be credited first to Costs (as defined below), if any, then to accrued interest due and payable and any remainder applied to principal. Prepayment of principal, in part or in full, together with accrued interest, may be made from time to time in the sole discretion of the Company without the Lender’s consent.Any amounts payable hereunder, either pursuant to Section 3 below, at maturity or otherwise, may be paid, at the election of the Company, by reducing the outstanding balance under the Note (as defined in the Purchase Agreement) by such amount.Without limiting the foregoing, if an Event of Default (as defined in the Note) occurs under the Note, the Company may offset any amounts due under the Note from the balance outstanding under this Promissory Note. 3.Prepayment Obligation.
